This opinion is subject to administrative correction before final disposition.




                                 Before
                       HOUTZ, MYERS, and KISOR
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Michael S. RETTUS
  Sonar Technician (Surface) Chief Petty Officer (E-7), U.S. Navy

                                 Appellant

                             No. 202200030

                        _________________________

                         Decided: 28 October 2022


    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Ann K. Minami

 Sentence adjudged 12 January 2022 by a special court-martial con-
 vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-5 and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Douglas Ottenwess, JAGC, USN


                              For Appellee:
              Lieutenant Colonel, James A. Burkhart, USMC
                Lieutenant Gregory A. Rustico, JAGC, USN
                  United States v. Rettus, NMCCA No. 202200030
                               Opinion of the Court

                           _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                           _________________________

PER CURIAM:
    Appellant was convicted, pursuant to his pleas, of one specification of com-
municating indecent language, in violation of Article 134, Uniform Code of Mil-
itary Justice [UCMJ] for communicating indecent language to an undercover
Naval Criminal Investigative Service [NCIS] Special Agent. 1
    Appellant asserts one assignment of error, that the court-martial lacked
personal jurisdiction over him because at the time of trial he had transferred
to the Fleet Reserve. We find no prejudicial error and affirm.

                               I. BACKGROUND

    At the time of this court-martial (Appellant’s second) he had transferred to
the Fleet Reserve after over twenty years of service. In this case, he was
charged with conduct that occurred while he was on active duty, in September
2017, which was approximately one month after his guilty plea for sexual
abuse of a minor at a prior general court-martial. The conduct charged in this
case consisted of communicating indecent language during a conversation (us-
ing an electronic media application called “Kik”) to an undercover special agent
of NCIS. As the stipulation of fact states, Appellant responded to a post on
Craigslist wherein the special agent who made the posting was pretending to
be a mother who was interested in finding someone to sexually abuse her small
children. The subsequent conversation, which is excerpted in the charge sheet
and is reproduced in Prosecution Exhibit 4, spans 124 pages of reproduced elec-
tronic messages. Without doubt, that conversation (or series of conversations)
is indecent within the meaning of that term as it is defined in the 2016 Manual




   1   10 U.S.C. § 934.




                                       2
                    United States v. Rettus, NMCCA No. 202200030
                                 Opinion of the Court

for Courts-Martial. Simply put, and without repeating it here, it is grossly of-
fensive to decency because of its vulgar nature; it violates community stand-
ards; and Appellant was provident in his pleas of guilty. 2
    Appellant transferred to the Fleet Reserve in December 2017. On 5 August
2021, the Government obtained the required authorization from the Secretary
of the Navy to court-martial Appellant. At arraignment, Appellant moved to
dismiss the charge on jurisdictional grounds, inasmuch as he was at that time
not on active duty but was a member of the Fleet Reserve. 3 The military judge
denied the motion and Appellant subsequently pleaded guilty to the charge
and specification. 4

                                     II. DISCUSSION

    As a preliminary matter, we note a few well-settled principles of law. First,
the right to challenge the jurisdiction of a court-martial is not waived by a
guilty plea. 5 Second, the issue of jurisdiction is a question of law that this Court
reviews de novo. 6
    Article 2(a)(6) of the UCMJ, which makes members of the Fleet Reserve
subject to court-martial jurisdiction, is a valid exercise of Congress’s constitu-
tional authority to “make rules for the Government and Regulation of the land
and naval forces.” 7 Recognizing this fact, Appellant nonetheless urges this
Court to follow the reasoning of the District Court for the District of Columbia




    2Manual for Courts-Martial, United States, (2016 ed.) [MCM], pt. IV, para. 89(c)
at IV-136.
    3   R. at 9.
    4   R. at 10; R. at 35.
    5 See, e.g., United States v. Begani, 81 M.J. 273, 276 (C.A.A.F. 2021) (noting that
Rule for Courts-Martial [R.C.M.] 705(c)(1)(b) prohibits the enforcement of any term in
a pretrial agreement that deprives an accused of the right to challenge the jurisdiction
of the court-martial).
    6   See id., (citing United States v. Hennis, 79 M.J. 370, 374-75 (C.A.A.F. 2020)).
    7Begani, 81 M.J at 275 (citing U.S. Const. art. I, § 8, cl. 14); see also United States
v. Overton, 24 M.J. 309, 311 (C.M.A. 1987).




                                             3
                  United States v. Rettus, NMCCA No. 202200030
                               Opinion of the Court

in Larrabee v. Braithwaite, and hold that the court-martial lacked jurisdic-
tion. 8 In Larrabee, the District Court held that exercise of court-martial juris-
diction over a member of the Fleet Marine Corps Reserve was unconstitu-
tional. 9
    At the time of Appellant’s filing, and as noted by Appellant in his brief,
Larrabee was on appeal to the Court of Appeals for the District of Columbia
Circuit, had been orally argued in October 2021, and was pending a decision.
Had the D.C. Circuit affirmed the District Court, the Supreme Court would
then possibly have had to resolve the circuit split of authority; and a favorable
decision in Larrabee would have the practical effect of overruling the Court of
Appeals for the Armed Forces’ decision (and this Court’s decision) in Begani.
Thus, because Appellant has demonstrated a good faith basis for an argument
for a reversal of the law, and has cited to the adverse controlling authority, it
was perfectly proper for Appellant to raise this issue at trial and on appeal. 10
    However, as the Government correctly notes in its Answer, on 2 August
2022, the D.C. Circuit reversed the District Court in Larrabee, holding that
Larrabee’s court-martial conviction was constitutional notwithstanding his
transfer to the Fleet Marine Corps Reserve. 11 And as the Government correctly
states, this Court must strictly follow the decisions handed down by higher
courts. 12 Begani and Overton remain binding precedent on this issue.

                                  III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and




   8  Larrabee v. Braithwaite, 502 F. Supp. 3d. 322 (D.D.C. 2020). A federal court may
collaterally review a jurisdictional challenge to a conviction by a court-martial. See
Larrabee v. Del Toro, 45 F. 4th 81, 86 (D.C. Cir. 2022) (citing In re Grimley, 137 U.S.
147, 150 (1890)). (Further citations omitted).
   9   Larrabee, 502 F. Supp. 3d. at 333.
   10   See generally JAGINST 5803.1E (20 Jan 2015), Rules 3.1 and 3.3(2).
   11See Larrabee, 45 F. 4th at 95. We are aware that the District of Columbia Circuit
Court of Appeals is presently considering Appellant’s petition for en banc review and
we can foresee that either party in that case may eventually seek certiorari in the
Supreme Court of the United States.
   12 Gov’t Answer at 3 (citing United States v. Andrews, 77 M.J. 393, 399 (C.A.A.F.
2018)).




                                            4
                 United States v. Rettus, NMCCA No. 202200030
                              Opinion of the Court

that no error materially prejudicial to Appellant’s substantial rights oc-
curred. 13
   The findings and sentence are AFFIRMED.


                                   FOR THE COURT:




                                   MARK K. JAMISON
                                   Clerk of Court




   13   Articles 59 & 66, UCMJ.


                                      5